EXHIBIT 10.48

NONQUALIFIED STOCK OPTION AWARD
PURSUANT TO THE TYSON FOODS, INC. 2000 STOCK INCENTIVE PLAN


THIS AWARD (the “Award”) is made as of the Grant Date by Tyson Foods, Inc., a
Delaware corporation (the “Company”), to the Team Member (the “Optionee”) listed
below, Personnel No. «Persno». Upon and subject to the Terms and Conditions
applicable hereto and incorporated herein by reference, the Company hereby
awards as of the Grant Date to Optionee a nonqualified stock option (the
“Option”), as described below, to purchase the Option Shares.


«First_name___________» «Middle_Initial» «Last_name____________»
«Street_and_house_number_______»
«M_2nd_address_line___________»
«City________________» «Rg» «Postal_code»


A.
Grant Date: ________________.



B.
Type of Option: Nonqualified Stock Option.



C.
Plan under which granted: Tyson Foods, Inc. 2000 Stock Incentive Plan (“Plan”).



D.
Option Shares: All or any part of «Shares» shares of the Company’s $.10 par
value Class A common stock (the “Common Stock”), subject to adjustment as
provided in the Terms and Conditions.



E.
Exercise Price: $______ per share, subject to adjustment as provided in the
Terms and Conditions.



F.
Option Period: The Option may be exercised only during the Option Period which
commences on the Grant Date and ends, subject to earlier termination as provided
in the Terms and Conditions, on the earliest of the following (a) the tenth
(10th) anniversary of the Grant Date; (b) three months following the date the
Optionee ceases to be an employee of the Company (including any Affiliate) for
any reason other than death, Disability or termination of employment without
cause after attaining at least age 62; or (c) one year following the date the
Optionee ceases to be an employee of the Company (including any Affiliate) due
to death, Disability or termination of employment without cause after attaining
at least age 62; provided, however, that the Option may only be exercised as to
the vested Option Shares determined pursuant to the Vesting Schedule below. Note
that other restrictions to exercising the Option, as described in the Terms and
Conditions, may apply.



G.
Vesting Schedule: The Option Shares shall become vested Option Shares in the
increasing percentages indicated below but only if the Optionee remains
continuously employed by the Company or any Affiliate through the date indicated
beside the applicable percentage:

Percentage of Option Shares Which are Vested Shares
 
Dates Upon Which Shares Become Vested Shares
Zero (0)
 
Prior to First Anniversary of Grant Date
One-third (1/3)
 
First Anniversary of Grant Date
One-third (1/3)
 
Second Anniversary of Grant Date
One-third (1/3)
 
Third Anniversary of Grant Date



Notwithstanding the foregoing, all unvested Option Shares shall become vested
Option Shares immediately upon the Optionee’s termination of employment due to
death, Disability or termination of employment without cause after attaining at
least age 62. If Optionee is involuntarily terminated by the Company other than
for Cause, and such Optionee meets the Rule of 70 (i.e., at least 55 years of
age, and when age and years of employment with the Company are added together
the sum equals or exceeds 70), any of Optionee’s non-vested Options awarded two
or more years prior to the date of termination shall vest upon the Optionee’s
execution of a Separation Agreement and General Release and such Options will be
exercisable for a period of three months from Optionee’s termination date (but
no later than the tenth anniversary of the Grant Date). Upon a Change in Control
(defined in Section 5(b) of the Terms and Conditions), all unvested Option
Shares granted under this Award, or any prior award of Option Shares from the
Company to the Optionee, shall become vested Option Shares sixty (60) days after
the Change in Control.


IN WITNESS WHEREOF, the Company has executed and sealed this Award as of the
Grant Date set forth above.


TYSON FOODS, INC.:                     Donnie Smith, President and CEO



--------------------------------------------------------------------------------





TERMS AND CONDITIONS TO THE
NONQUALIFIED STOCK OPTION AWARD
PURSUANT TO THE
TYSON FOODS, INC. 2000 STOCK INCENTIVE PLAN




1.    Exercise of Option. Subject to the provisions of the Plan and the Award,
which is made pursuant to the Plan, and subject also to these Terms and
Conditions, which are incorporated in and made a part of the attached Award:


(a)    The Option may be exercised with respect to all or any portion of the
vested Option Shares at any time during the Option Period by the delivery to the
Company, at its principal place of business, of (i) a notice of exercise in
substantially the form required by the Committee (as defined in the Plan) (a
form of which is available from the Company), which shall be actually delivered
to the Company before the Optionee desires to exercise all or any portion of the
Option; (ii) payment to the Company of the Exercise Price multiplied by the
number of shares being purchased (the “Purchase Price”) in the manner provided
in Subsection (b), and (iii) satisfaction of the tax withholding obligation
described in Section 2 below.


(b)    The Purchase Price shall be paid in full upon the exercise of an Option
and no Option Shares shall be issued or delivered until full payment therefor
has been made. Payment of the Purchase Price for all Option Shares purchased
pursuant to the exercise of an Option shall be made in cash, certified check,
or, alternatively, as follows:


(i)    by delivery to the Company of a number of shares of Common Stock owned by
the Optionee prior to the date of the Option's exercise, having a Fair Market
Value, as determined under the Plan, on the date of exercise either equal to the
Purchase Price or in combination with cash to equal the Purchase Price;


(ii)    subject to applicable securities laws, by receipt of the Purchase Price
in cash from a broker, dealer or other “creditor” as defined by Regulation T
issued by the Board of Governors of the Federal Reserve System following
delivery by the Optionee to the Committee of instructions in a form acceptable
to the Committee regarding delivery to such broker, dealer or other creditor of
that number of Option Shares with respect to which the Option is exercised; or


(iii)    by any combination of the foregoing.


Upon acceptance of such notice and receipt of payment in full of the Purchase
Price and any tax withholding liability, the Company shall cause to be issued a
certificate representing the Option Shares purchased.


2.    Withholding. The Optionee must satisfy federal, state and local, if any,
withholding taxes imposed by reason of the exercise of the Option either by
paying to the Company the full amount of the withholding obligation (i) in cash;
(ii) by tendering shares of Common Stock owned by the Optionee prior to the date
of exercise having a Fair Market Value equal to the tax withholding obligation;
(iii) by electing, irrevocably and in substantially the form required by the
Committee (the “Withholding Election”), to have the smallest number of whole
shares of Common Stock which, when multiplied by the Fair Market Value of the
Common Stock as of the date the Option is



--------------------------------------------------------------------------------



 
exercised, is sufficient to satisfy the minimum required amount of tax
withholding obligations; or (iv) by any combination of the above. Optionee may
make a Withholding Election only if the following conditions are met:


(a)    the Withholding Election is made on or prior to the date on which the
amount of tax required to be withheld is determined by executing and delivering
to the Company a properly completed Notice of Withholding Election in
substantially the form required by the Committee (a form of which is available
from the Company); and


(b)    any Withholding Election will be irrevocable; however, the Committee may,
in its sole discretion, disapprove and give no effect to the Withholding
Election.


3.    Rights as Shareholder. Until the stock certificates reflecting the Option
Shares accruing to the Optionee upon exercise of the Option are issued to the
Optionee, the Optionee shall have no rights as a shareholder with respect to
such Option Shares. The Company shall make no adjustment for any dividends or
distribu-tions or other rights on or with respect to Option Shares for which the
record date is prior to the issuance of that stock certificate, except as the
Plan or this Award otherwise provides.


4.    Restriction on Transfer of Option.  Except as otherwise expressly
permitted by the Committee in writing, the Option evidenced hereby is
nontransferable other than by will or the laws of descent and distribution, and,
shall be exercisable during the lifetime of the Optionee only by the Optionee
(or in the event of his disability, by his legal representative) and after his
death, by the Optionee's designated beneficiary.  If the Optionee fails to name
a beneficiary, the Option may be exercised by the Optionee's spouse, if the
spouse survives the Optionee, otherwise, by the legal representative of the
Optionee's estate.  If no legal representative is appointed, the Option may be
exercised by the person entitled to that right under the laws of descent and
distribution of the state where the Optionee resided at the time of death. 


5.    Changes in Capitalization.


(a)    The number of Option Shares and the Exercise Price shall be
proportionately adjusted for any increase or decrease in the number of issued
shares of Common Stock resulting from a subdivision or combination of shares or
the payment of a stock dividend (in excess of two percent (2%)) in shares of
Common Stock to holders of outstanding shares of Common Stock or any other
increase or decrease in the number of shares of Common Stock outstanding
effected without receipt of consideration by the Company.


(b)    For purposes of this Agreement, the term "Change in Control" shall have
the same meaning as the term "Change in Control" as set forth in the Plan;
provided, however, that a Change in Control shall not include any event as a
result of which one or more of the following persons or entities possess,
immediately after such event, over fifty percent (50%) of the combined voting
power of the Company, or, if applicable, a successor entity: (i) Tyson Limited
Partnership, or any successor entity; (ii) individuals related to Don Tyson by
blood, marriage or adoption, or the estate of any such individual (including Don
Tyson); or (iii) any entity (including, but not limited to, a partnership,
corporation, trust or limited liability company) in which one or more of the
entities, individuals or estates described in clauses (i) and (ii) hereof
possess over fifty percent (50%) of the combined voting power or beneficial
interests of such entity.  The Committee shall have the sole discretion to
interpret the foregoing provisions of this paragraph.



--------------------------------------------------------------------------------





(c)    In lieu of any adjustment or permitted exercises of the Option
contemplated by Subsection (b) above, the Committee retains the discretion in
the event of any transaction contemplated by Subsection (b) to cancel the Option
in consideration for a payment to the Optionee equal to the positive difference
between the then aggregate Fair Market Value of, and the aggregate Exercise
Price for, those vested Option Shares which have not been exercised as of the
effective date of such transaction. Such payment may be made in shares of Common
Stock or in cash or in any combination thereof.


(d)    The existence of the Plan and this Award shall not affect in any way the
right or power of the Company to make or authorize any adjust-ment,
reclassification, reorganization or other change in its capital or business
structure, any merger or consolida-tion of the Company, any issue of debt or
equity securities having preferences or priorities as to the Common Stock or the
rights thereof, the dissolution or liquidation of the Company, any sale or
transfer of all or any part of its business or assets, or any other corporate
act or proceeding.


6.    Special Limitations on Exercise. Any exercise of the Option is subject to
the condition that if at any time the Committee, in its discretion, shall
determine that the listing, registration or qualification of the shares covered
by the Option upon any securities exchange or under any state or federal law is
necessary or desirable as a condition of or in connection with the delivery of
shares thereunder, the delivery of any or all shares pursuant to the Option may
be withheld unless and until such listing, registration or qualification shall
have been effected. The Optionee shall deliver to the Company, prior to the
exercise of the Option, such information, representations and warranties as the
Company may reasonably request in order for the Company to be able to satisfy
itself that the Option Shares being acquired in accordance with the terms of an
applicable exemption from the securities registration requirements of applicable
federal and state securities laws.


7.    Legend on Stock Certificates. The Company may endorse any legends on
certificates evidencing Option Shares that it deems necessary and advisable or
as may be required to reflect any restrictions provided for herein or otherwise
required by applicable federal or state securities laws.


8.    Governing Laws. This Award shall be construed, administered and enforced
according to the laws of Delaware; provided, however, no option may be exercised
except, in the reasonable judgment of the Board of Directors, in compliance with
exemptions under applicable state securities laws of the state in which the
Optionee resides, and/or any other applicable securities laws.


9.    Successors. This Award shall be binding upon and inure to the benefit of
the heirs, legal representatives, successors and permitted assigns of the
parties.


10.    Notice. Except as otherwise specified herein, all notices and other
communications under this Award shall be in writing and shall be deemed to have
been given if personally delivered or if sent by registered or certified United
States mail, return receipt requested, postage prepaid, addressed to the
proposed recipient at the last known address of the recipient. Any party may
designate any other address to which notices shall be sent by giving notice of
the address to the other parties in the same manner as provided herein.


11.    Severability. In the event that any one or more of the provisions or
portion thereof contained in this Award shall for any reason be held to be
invalid, illegal or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provisions of this Award, and this Award shall



--------------------------------------------------------------------------------



be construed as if the invalid, illegal or unenforceable provision or portion
thereof had never been contained herein.


12.    Certain Breaches of Employment Agreement (if applicable). Notwithstanding
anything to the contrary herein, if, at any time, the Company determines that
the Optionee has breached any of the terms, provisions and restrictions imposed
upon the Optionee under any employment agreement between the Company and
Optionee, or any provision thereof, then in effect (the “Employment Agreement”),
all of the Option Shares shall be forfeited. Such forfeiture shall occur without
limiting the Company's other rights and remedies available under the Employment
Agreement.


13.    Entire Agreement. Subject to the terms and conditions of the Plan, this
Award expresses the entire understanding and agreement of the parties.


14.    Violation. Any transfer, pledge, sale, assignment, or hypothecation of
the Option or any portion thereof shall be a violation of the terms of this
Award and shall be void and without effect.


15.    Headings. Paragraph headings used herein are for convenience of reference
only and shall not be considered in construing this Award.


16.    Specific Performance. In the event of any actual or threatened default
in, or breach of, any of the terms, conditions and provisions of this Award, the
party or parties who are thereby aggrieved shall have the right to specific
performance and injunction in addition to any and all other rights and remedies
at law or in equity, and all such rights and remedies shall be cumulative.


17.    No Right to Continued Employment. Neither the establishment of the Plan
nor the award of Option Shares hereunder shall be construed as giving the
Optionee the right to continued employment.


18.    Defined Terms. Any capitalized terms herein not otherwise defined shall
have the meanings set forth for such terms in the Plan.





